DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/1/21.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based specification PGPUB disclosure of paragraph [0178]. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.


Document Number
Date
Inventor Names
Classification
US-20130266064
20131010
ZHANG; Ximin et al.

US-20130272380
20131017
CHIEN; Wei-Jung et al.

US-20130022115
20130124
OH; Soo-Mi et al.

US-20150098505
20150409
OH; Soo Mi [Kr] et al.

US-20160373769
20161222
ZHAO; Xin et al.

US-20160373782
20161222
ZHAO; Xin et al.

US-20160373741
20161222
ZHAO; Xin et al.

US-20130034153
20130207
SONG; Jinhan et al.

US-9654785
20170516
CHIEN; Wei-Jung et al.

US-20150078438
20150319
LIM; Jaehyun [Kr] et al.

US-20120183041 A1
07-2012
Maani; Ehsan
H04N19/176
US-20140086323
20140327
CHUANG; Tzu-Der et al.

US-20160373742
20161222
ZHAO; Xin et al.

US-20130114707
20130509
SEREGIN; Vadim et al.

US-20140119439
20140501
GUO; Mei et al.

US-20120106640
20120503
SHEN; Ba-Zhong et al.

US-20130259117 A1
10-2013
Fu; Chih-Ming
H04N19/115
US-20180255304
20180906
JEON; Yongjoon et al.

US-20120183041
20120719
MAANI; Ehsan

US-20160373770
20161222
ZHAO; Xin et al.

US-20140079122
20140320
KONDOW; Kenji

US-20140219334
20140807
PARK; Shin Ji et al.

US-20170251224
20170831
LEE; Jin-Young et al.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-2, 6-9, 13-16, 20-23 and 27-30 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482